Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-09917 SENTINEL VARIABLE PRODUCTS TRUST National Life Drive, Montpelier, Vermont 05604 Sentinel Asset Management, Inc. National Life Drive, Montpelier, Vermont 05604 Registrant's telephone number, including area code: (802) 229-3113 Date of fiscal year end: December 31, 2007 Date of reporting period: December 31, 2007 ITEM 1. REPORT TO SHAREHOLDERS AnnualReport December31,2007 SentinelVariableProducts BalancedFund SentinelVariableProducts BondFund SentinelVariableProducts CommonStockFund SentinelVariableProducts MidCapGrowthFund SentinelVariableProducts MoneyMarketFund SentinelVariableProducts SmallCompanyFund The Essential Elements of Investing SM Table of Contents 4 Message to Shareholders 5 Understanding your Sentinel Variable Products Financial Statements 6 Sentinel Variable Products Balanced Fund 10 Sentinel Variable Products Bond Fund 14 Sentinel Variable Products Common Stock Fund 18 Sentinel Variable Products Mid Cap Growth Fund 22 Sentinel Variable Products Money Market Fund 24 Sentinel Variable Products Small Company Fund 28 Statement of Assets and Liabilities 30 Statement of Operations 32 Statement of Changes in Net Assets 34 Financial Highlights 36 Notes to Financial Statements 40 Report of Independent Registered Public Accounting Firm 41 Actual and Hypothetical Expenses for Comparison Purposes 42 Information and Services for Shareholders 43 Board Approval of Investment Advisory Agreements 45 Trustees & Officers 3 Message to Shareholders We entered 2007 on the back of a strong four-year run in equities but with concerns. First was the role of Private Equity firms. Opaque, leveraged and seemingly omnipresent they stalked companies relentlessly with dubious motives. We dont like opacity. Second, financial sector leverage as debt was collateralized, packaged, sold, transferred and re-leveraged. It looked like a game of musical chairs in the dark; pretty music but destined to end in tears. We dont like the dark. Third, the American consumer tired as mortgage and credit card debt grew ominously. We dont like the ominous. Against this, we liked the long-term capital cycle of infrastructure, foreign markets, energy and materials, which are strong inflation hedges and are usually cheap by broad market valuations. In January, the facts were these: i) parts of the U.S. economy were over-stretched on credit, ii) poor fiscal policy prevailed, iii) an unfathomable current account deficit grew, iv) an over supplied housing market accompanied by, v) sharp upward adjustments on mortgages, vi) a run on value stocks that looked played out, vii) a monetary policy no longer prepared to provide the market with a free put, viii) high energy prices that would trickle down and hurt consumers. We thought it might not be just another year in the markets. We were right. Up to a point. It turned out more volatile than we thought. The year started well and the Dow Jones Index 1 , a widely recognized index of U.S. companies, reached a record high. Mid-Cap stocks took off in the first quarter as results from 200 showed promise of momentum. International stocks continued their run as the dollar looked overvalued, growth and earnings momentum remained strong and U.S. investors continued their half-decade long diversification into non-U.S. assets. All seemed good. But August lived up to its name. The ripple effect of rising rates exploded into a full-blown credit crunch as instruments with masonic acronyms (CDOs, ARMs, ABS, SIVs) suddenly became illiquid and distressed. Money market funds failed, there were runs on banks, embarrassing write-offs, corporate heads rolled and a near panic as hedge funds and their ilk sold into margin calls. In the Sage of Omahas words, you only see whos been swimming naked when the tide goes out, the worlds leading financial institutions were in a synchronized swim meet without thermal protection. When companies go bust, they tend to do so in single spies, left to their own devices. When financial companies hurt, they do so in battalions and extend their misery to all. We saw major sell-offs in leading retail, commercial, and investment banks as well as real-estate companies and non-life insurers. The markets corrected quickly and gave up much of their gains in the three months ending in December. The result was that markets, up 10% to 12% mid year, were up, in the case of the S&P 500 2 , 5.-f% in the twelve months to December. Investors moved to where they could see growth and were prepared to pay for it. For the first time in many years, growth stocks outperformed value stocks. International markets also had a good year. It was further vindication that todays investors need exposure to world markets to supplement their domestic investments. You may notice changes to our brand. The new brand identifies us clearly as an investment manager with the goal of providing superior returns to our customers. The new brand communicates our commitment to deliver our best. In 2008, investors may be well served by ignoring as much of the daily noise as possible, buying and holding a diverse portfolio of U.S. and international stocks in funds that seek to minimize turnover, keep fees low and avoid complexity. At Sentinel Investments, we believe our approach will continue to reward investors. Thank you for your investment, and welcome to Sentinel. We look forward to serving you. Christian W. Thwaites President & Chief Executive Officer Sentinel Asset Management, Inc. 1 The Dow Jones Industrial Average is an unmanaged index which represents share prices of selected blue chip industrial corporations as well as public utility and transportation companies. An investment cannot be made directly into an index. 2 The S&P 500 Index is an unmanaged index considered representative of the U.S. stock market. An investment cannot be made directly into an index. - Understanding your Sentinel Variable Products Financial Statements 1 Schedule of Investment in Securities This schedule shows you which investments your fund owned on the last day of the reporting period. The schedule includes: a list of each investment the number of shares/par amount of each stock, bond or short-term note the market value of each investment the percentage of investments in each industry the percent and dollar breakdown of each category 2 Statement of Assets and Liabilities This statement details what the fund owns (assets), what it owes (liabilities), and its net assets as of the last day of the period. If you subtract what the fund owes from what it owns, you get the funds net assets. For each class of shares, the net assets divided by the total number of shares outstanding gives you the price of an individual share, or the net asset value per share. Net Assets are also broken down by capital (money invested by shareholders); net investment income not yet paid to shareholders or net investment losses, if any; net gains earned on investments but not yet paid to shareholders or net losses on investments (known as realized gains or losses); and finally gains or losses on securities still owned by the fund (known as unrealized appreciation or depreciation). This breakdown tells you the value of net assets that are performance-related, such as investment gains or losses, and the value of net assets that are not related to performance, such as shareholder investments and redemptions. 3 Statement of Operations This statement breaks down how each funds net assets changed during the period as a result of the funds operations. It tells you how much money the fund made or lost after taking into account income, fees and expenses, and investment gains or losses. It does not include shareholder transactions and distributions. Fund Operations include: income earned from investments management fees and other expenses gains or losses from selling investments (known as realized gains or losses) gains or losses on current fund holdings (known as unrealized appreciation or depreciation) 4 Statement of Changesin Net Assets These statements show how each funds net assets changed over the past two reporting periods. It details how much a fund grew or shrank as a result of: operations  a summary of the Statement of Operations for the most recent period distributions  income and gains distributed to shareholders capital share transactions  shareholders purchases, reinvestments, and redemptions Net assets at the beginning of the period plus the sum of operations, distributions to shareholders and capital share transactions result in net assets at the end of the period. 5 Financial Highlights These statements itemize current period activity and statistics and provide comparison data for the last five fiscal years (or less if the fund or class is not five years old). On a per-share basis, it includes: share price at the beginning of the period investment income and capital gains or losses income and capital gains distributions paid to shareholders share price at the end of the period It also includes some key statistics for the period: total return  the overall percentage return of the fund, assuming reinvestment of all distributions expense ratio  operating expenses as a percentage of average net assets net income ratio  net investment income as a percentage of average net assets portfolio turnover  the percentage of the portfolio that was replaced during the period. Sentinel Variable Products Balanced Fund (Unaudited) In the fourth quarter, the Sentinel Variable Products Balanced Fund returned a negative 1.48% versus a negative 3.33% for the S&P 500 Index 1 , 3.00% for the Lehman Brothers U.S. Aggregate Bond Index 2 and an average negative return of 1.24% for the Morningstar US Insurance Fund Moderate Allocation category 3 . For the full year 2007 period, the Sentinel Variable Products Balanced Funds return of 8.44% 2007 was quite a turbulent year for the fixed-income markets. Generally, the bond market provided investors with solid returns for high-quality assets while severely penalizing those of low quality. Most of the positive performance came in the second half of the year. The Federal Reserve Board abruptly abandoned their inflation bias in an effort to stem the ongoing contraction in the compares favorably to the S&P 500 Index, which was up 5.49% through the year. The Lehman Brothers U.S. Aggregate Bond Index returned 6.97% over the same time period and the Morningstar average returned 6.47% . The housing market downturn and associated credit market turmoil sparked fears of a long-anticipated consumer- driven economic slowdown, which led to weak fourth quarter equity market performance. Energy prices surged in the second half of the year, and a sharp slowdown in consumer holiday spending materialized. In the fourth quarter, the Funds underweighting of the poorly performing Financial and Consumer Discretionary sectors and strong stock selection in the Financial and Industrial Sectors helped to moderate overall declines. During 2007, the Funds positive relative returns were driven by strong performance in the Industrial and Materials sectors. Despite an underweight position vs. the S&P 500 in the Financial sector, we maintained active bets in compelling individual opportunities outside of the banking and mortgage sub-sectors, and stock selection was a positive contributor to relative returns in this sector during 2007. We maintained our underweight position in the Consumer Discretionary sector, given residential real estate headwinds and food and energy cost inflation concerns. We therefore increased our exposure to less cyclical growth via the Healthcare and Consumer Staples sectors. housing market. The Fed lowered the Federal Funds target 100 basis points during the year to 4¼% and reduced the Discount Rate 150 basis points to 4¾% in order to inject liquidity into a troubled financial market. Delinquencies and defaults rose sharply on subprime mortgage loans and the bonds they collateralized plunged in value in an unprecedented manner. The Sentinel Variable Products Bond Fund does not have, and has never invested in subprime mortgage bonds. All of the Funds mortgage-backed securities holdings are U.S. Agency-backed by FHLMC, FNMA, or GNMA. The Sentinel Variable Products Balanced Funds asset allocation as of December 30, 2007 was 67% stocks, 31% bonds and 2% cash and cash equivalents, little changed from the prior period. We continued to find attractive opportunities for total returns and modest levels of risk in high-quality, large cap stocks that are growing earnings at attractive rates, generating free cash flow, repurchasing their shares and increasing dividend payment to shareholders. We plan to maintain a sizeable commitment to fixed-income securities in the Sentinel Variable Products Balanced Fund as a means of generating income and reducing risk. 1 The S&P 500 Index is an unmanaged index considered representative of the U.S. stock market. An investment cannot be made directly in an index. 2 The Lehman Brothers U.S. Aggregate Bond Index is an unmanaged index made up of the Lehman Brothers Government/Corporate Bond Index, Mortgage-Backed Securities Index, and Asset-Backed Securities Index, and includes securities that are of investment-grade quality, have at least one year to maturity, and have an outstanding par value of at least $100 million. An investment cannot be made directly in an index. 3 An average of funds within the particular category as determined by Morningstar based on investment styles as measured by their underlying 6 portfolio holdings. Sentinel Variable Products Balanced Fund (Continued) Performance Notes (Unaudited) Graph ending values are based upon an initial investment of $10,000; graph and total return data assume reinvestment of all distributions using net asset values. Fund performance data includes all operating expenses but does not reflect any insurance charges imposed by your insurance companys separate account. If performance information included the effect of such charges, total returns would have been lower. Data shown represents past performance; past performance does not guarantee future results; current performance may be higher or lower than that shown. Investment return and principal value will vary so that you may have a gain or loss when you sell shares. Consider a funds objectives, risks, charges and expenses carefully before investing. The Prospectus contains this and other information. Please read the Prospectus carefully before you invest. The total annual operating expense ratio as of December 31, 2007 for Sentinel Variable Products Balanced Fund is 0.91% . Expense ratio data is sourced from the annual report dated 12/31/07. The S&P 500 Index is an unmanaged index considered representative of the U.S. stock market. An investment cannot be made directly in an index. The Lehman Brothers U.S. Aggregate Bond Index is an unmanaged index made up of the Lehman Brothers Government/Corporate Bond Index, Mortgage-Backed Securities Index, and Asset-Backed Securities Index, and includes securities that are of investment-grade quality, have at least one year to maturity, and have an outstanding par value of at least $100 million. An investment cannot be made directly in an index. Fixed income securities are subject to credit and interest rate risks. Bond values will generally decrease when interest rates rise and will generally increase when interest rates fall. Mortgage-backed securities (MBS) are subject to pre-payment risk. Fund shares are not insured or guaranteed by the U.S. government or its agencies. The data shown in these graphs and tables do not reflect the effect of any taxes on fund distributions or redemptions. 7 Sentinel Variable Products Balanced Fund (Continued) Portfolio Weightings Asset Category Percent of Net Assets Common Stocks % U.S. Government Obligations % Cash and Other % Top 10 Equity Holdings* Description Percent of Net Assets United Technologies Corp. % ExxonMobil Corp. % General Electric Co. % Honeywell Int'l., Inc. % Procter & Gamble Co. % Chevron Corp. % Weatherford Int'l., Ltd. % Medtronic, Inc. % Microsoft Corp. % Schlumberger Ltd. % Total of Net Assets* % Top Fixed Income Holdings* Maturity Percent of Description Coupon Date Net Assets FNR 06-63 VH % 03/25/23 % FHR 2902 LZ % 09/15/31 % GNR 01-53 PB % 11/20/31 % FNR 93-G20 ZQ % 05/25/23 % FNR 06-78 BV % 06/25/23 % FNR 06-88 BV % 11/25/25 % FNR 06-66 NV % 02/25/24 % FNR 07-83 PB % 09/25/31 % Total of Net Assets* % Average Effective Duration (for all Fixed Income Holdings) 4.0 years** *"Top 10 Equity Holdings" and "Top Fixed Income Holdings" excludes any short-term investments and money market funds. Portfolio composition and holdings are subject to change. More complete holdings follow. **The average effective duration considers the call and put date of a security and the pre-payment risk of mortgage-backed bonds to measure the sensitivity of the Fund's price due to changes in interest rates. Investment in Securities at December 31, 2007 Principal Amount Value (M$ ) (Note 2) U.S. Government Obligations 31.4% U.S. Government Agency Obligations 31.4% Federal Home Loan Mortgage Corporation 5.9% Collateralized Mortgage Obligations: FHR 2902 LZ 5.5%, 09/15/31 M $ Federal National Mortgage Association 21.6% Collateralized Mortgage Obligations: FNR 06-63 VH 6.5%, 03/25/23 M FNR 93-G20 ZQ 7%, 05/25/23 M FNR 06-78 BV 6.5%, 06/25/23 M FNR 06-66 NV 6.5%, 02/25/24 M FNR 06-88 BV 6.5%, 11/25/25 M Principal Amount Value (M$ ) (Note 2) FNR 07-83 PB 6%, 09/25/31 M $ Total Federal National Mortgage Association Government National Mortgage Corporation 3.9% Collateralized Mortgage Obligations: GNR 01-53 PB 6.5%, 11/20/31 M Total U.S. Government Obligations (Cost $6,245,305) Shares Common Stocks 66.5% Consumer Discretionary % Comcast Corp. * McDonald's Corp. McGraw-Hill Cos., Inc. Time Warner, Inc. TJX Cos., Inc. Shares Value (Note 2) Walt Disney Co. $ Consumer Staples 6.3% Altria Group, Inc. CVS Caremark Corp. Diageo PLC ADR HJ Heinz Co. Kellogg Co. Kraft Foods, Inc. McCormick & Co., Inc. PepsiCo, Inc. Procter & Gamble Co. Energy 8.3% Chevron Corp. EOG Resources, Inc. ExxonMobil Corp. Noble Energy, Inc. Pride Int'l., Inc. * Schlumberger Ltd. 8 The accompanying notes are an integral part of the financial statements. Sentinel Variable Products Balanced Fund (Continued) Shares Value (Note 2) Transocean, Inc. $ Weatherford Int'l., Ltd. * Financials 10.3% ACE Ltd. American Express Co. American Int'l. Group, Inc. Ameriprise Financial, Inc. Bank of America Corp. Bank of New York Mellon Corp. Citigroup, Inc. Goldman Sachs Group, Inc. Hartford Financial Services JPMorgan Chase & Co. Merrill Lynch & Co., Inc. Moody's Corp. Morgan Stanley Travelers Cos., Inc. US Bancorp Wachovia Corp. Wells Fargo & Co. Health Care 10.3% Amgen, Inc. * Bristol-Myers Squibb Co. Cigna Corp. Covidien Ltd. Eli Lilly & Co. Hospira, Inc. * Johnson & Johnson Medco Health Solutions, Inc. * Medtronic, Inc. Merck & Co., Inc. Pfizer, Inc. Quest Diagnostics, Inc. Schering-Plough Corp. St. Jude Medical, Inc. * Teva Pharmaceutical Industries Ltd. ADR Zimmer Holdings, Inc. * Industrials 11.4% Boeing Co. Canadian National Railway Co. Shares Value (Note 2) Deere & Co. $ General Dynamics Corp. General Electric Co. Honeywell Int'l., Inc. Northrop Grumman Corp. Rockwell Automation, Inc. Tyco Int'l. Ltd Union Pacific Corp. United Technologies Corp. Waste Management, Inc. Information Technology % Accenture Ltd. Activision, Inc. * Adobe Systems, Inc. * Broadcom Corp. * Cisco Systems, Inc. * EMC Corp. * Fiserv, Inc. * Intel Corp. Int'l Business Machines Corp. Microchip Technology, Inc. Microsoft Corp. Motorola, Inc. Network Appliance, Inc. * Nokia Oyj ADR Oracle Corp. * SAP AG ADR Seagate Technology Texas Instruments, Inc. Materials 3.0% EI Du Pont de Nemours & Co. Freeport-McMoRan Copper & Gold, Inc. Pactiv Corp. * Praxair, Inc. Telecommunication Services 1.6% America Movil SA de CV ADR AT&T, Inc. Verizon Communications, Inc. Shares Value (Note 2) Utilities 0.6% Entergy Corp. $ Total Common Stocks (Cost $9,656,584) Total Investments 97.9% (Cost $15,901,889) Other Assets in Excess of Liabilities 2.1% Net Assets 100.0% $ * Non-income producing  Cost for federal income tax purposes is $15,911,177. At December 31, 2007 unrealized appreciation for federal income tax purposes aggregated $4,039,927 of which $4,363,385 related to appreciated securities and $323,458 related to depreciated securities. ADR - American Depository Receipt 9 Sentinel Variable Products Bond Fund (Unaudited) The Sentinel Variable Products Bond Funds total return for the fourth quarter of 2007 was 3.02% . Its performance benchmark, the Lehman Brothers U.S. Aggregate Bond Index 1 returned 3.00%, and its secondary benchmark, the Lehman Brothers Fixed Rate Agency MBS Index 2 returned 3.17%, for the same period. For 2007, the Funds total return was 7.05% versus 6.97% for the Lehman Brothers U.S. Aggregate Bond Index, 6.90% for the Lehman Brothers U.S. Fixed Rate Agency MBS Index and 5.66% for the Morningstar US Insurance Fund Intermediate-Term Bond Category 3 , an outperformance of 8, 15 and 139 basis points, respectively. 2007 was quite a turbulent year for the fixed-income markets. Generally, the bond market provided investors with solid returns for high-quality assets while severely penalizing those of low quality. Most of the positive performance came in the second half of the year. The Federal Reserve Board abruptly abandoned their inflation bias in an effort to stem the ongoing contraction in the housing market. The Fed lowered the Federal Funds target 100 basis points during the year to 4¼% and reduced the Discount Rate 150 basis points to 4¾% in order to inject liquidity into a troubled financial market. Delinquencies and defaults rose sharply on subprime mortgage loans and the bonds they collateralized plunged in value in an unprecedented manner. As a result, many Wall Street firms were forced to take massive writedowns and losses on this exposure. The Sentinel Variable Products Bond Fund does not have, and has never invested in subprime mortgage bonds. All of the Funds mortgage-backed securities holdings are U.S. Agency-backed by FHLMC, FNMA, or GNMA. Interest rates fell over the year as the Federal Reserve cut rates. The U.S. Treasury 2-year note, the U.S. Treasury security most sensitive to changes in Federal Reserve policy, fell 176 basis points to 3.05%, while the U.S. Treasury 10-year note declined 68 basis points to 4.02% . The 30-year U.S. Treasury bond declined 36 basis points to 4.45% . As measured by the 2-Year U.S. Treasury note to 30-year bond yield differential, the U.S. Treasury yield curve steepened 140 basis points during the year. The following table highlights U.S. Treasury interest rate movements and total returns for 2007: Change Total U.S.Treasury 12/31/06 12/31/07 (BP) 2007Range Return 2-yr Note 4.81 % 3.05 % -176 2.85 - 5.10% + 7.41 % 5-yr Note 4.69 3.44 -125 3.21 - 5.21 + 10.28 10-yr Note 4.70 4.02 -68 3.84 - 5.30 + 9.72 30-yr Bond 4.81 4.45 -36 4.29 - 5.40 + 10.14 Yield Curve 0 bp + 140 bp + 140 -6 to + bp  Slope Source: Bloomberg & Lehman In terms of sector performance, U.S. Treasury securities outperformed their Corporate Bond and Mortgage-Backed Securities (MBS) counterparts by a wide margin due to the massive flight-to-quality in 2007: Fourth Quarter LehmanIndex Return Return U.S. Treasury 4 + 3.96 % + 9.01 % U.S. Agency 5 + 3.22 + 7.90 MBS-Fixed Rate + 3.17 + 6.96 Corporate 6 + 1.97 + 4.56 Yield Curve Slope 0 bp + 140 bp As of December 31, 2007, the modified duration of the Sentinel Variable Products Bond Fund stood at 3.64 years (3.47 years on an effective basis). This represented a 17% duration underweight relative to the Lehman Brothers U.S. Aggregate Bond Index which had a 4.41 modified duration at year-end. Exposure to the MBS sector stood at 74% of assets, with 11% in U.S. Treasuries, 14% in corporate bonds and 1% in cash. The Funds relative outperformance of its benchmark for the year was a function of active duration management, security selection, and limited corporate bond exposure. It was inhibited somewhat by its lack of U.S. Treasury exposure. 1 The Lehman Brothers U.S. Aggregate Bond Index is an unmanaged index made up of the Lehman Brothers Government/Corporate Bond Index, Mortgage-Backed Securities Index, and Asset-Backed Securities Index, and includes securities that are of investment-grade quality, have at least one year to maturity, and have an outstanding par value of at least $100 million. An investment cannot be made directly in an index. 2 The Lehman Brothers U.S. Fixed Rate Agency MBS Index is an unmanaged index comprising all fixed-rated securities backed by mortgage pools of the Government National Mortgage Association (GNMA), Federal Home Loan Mortgage Corporation (FHLMC) and Federal National Mortgage Association (FNMA). An investment cannot be made directly in an index. 3 An average of funds within the particular category as determined by Morningstar based on investment styles as measured by their underlying portfolio holdings. 4 The Lehman Brothers U.S. Treasury Index is an unmanaged index made up of public obligations of the U.S. Treasury, excluding Treasury bills, state and local government series bonds (SLGs), as well as U.S. Treasury TIPS and STRIPS, and includes securities that are of investment-grade quality, have at least one year to maturity, and have an outstanding par value of at least $250 million. An investment cannot be made directly in an index. 5 The Lehman Brothers U.S. Agency Index is an unmanaged index made up of publicly issued U.S. Government agencies such as Federal National Mortgage Association (FNMA), Federal Home Loan Mortgage Corporation (FHLMC) and Federal Home Loan Bank (FHLB), issued by Government National Mortgage Association (GNMA), Federal National Mortgage Association (FNMA) and Federal Home Loan Mortgage Corporation (FHLMC). An investment cannot be made directly in an index. 6 The Lehman Brothers U.S. Corporate Index is an unmanaged index made up of U.S. Dollar denominated, investment-grade quality, taxable securities, including publicly issued U.S. corporate and foreign debentures that have at least one year to maturity, and have an outstanding par value 10 of at least $250 million. An investment cannot be made directly in an index. Sentinel Variable Products Bond Fund (Continued) Performance Notes (Unaudited) Graph ending values are based upon an initial investment of $10,000; graph and total return data assume reinvestment of all distributions using net asset values. Fund performance data includes all operating expenses but does not reflect any insurance charges imposed by your insurance companys separate account. If performance information included the effect of such charges, total returns would have been lower. Data shown represents past performance; past performance does not guarantee future results; current performance may be higher or lower than that shown. Investment return and principal value will vary so that you may have a gain or loss when you sell shares. Consider a funds objectives, risks, charges and expenses carefully before investing. The Prospectus contains this and other information. Please read the Prospectus carefully before you invest. AverageAnnualTotalReturn As of December 31, 2007 Since Inception 1 yr 3 yr 5 yr 10 yr (8/1/03 ) 7.05 % 4.16 %   5.14 % The total annual operating expense ratio as of December 31, 2007 for Sentinel Variable Products Bond Fund is 0.76% . Expense ratio data is sourced from the annual report dated 12/31/07. The Lehman Brothers U.S. Aggregate Bond Index is an unmanaged index made up of the Lehman Brothers Government/Corporate Bond Index, Mortgage-Backed Securities Index, and Asset-Backed Securities Index, and includes securities that are of investment-grade quality, have at least one year to maturity, and have an outstanding par value of at least $100 million. An investment cannot be made directly in an index. The Lehman Brothers U.S. Fixed Rate Agency MBS Index is an unmanaged index comprising all fixed-rated securities backed by mortgage pools of the Government National Mortgage Association (GNMA), Federal Home Loan Mortgage Corporation (FHLMC) and Federal National Mortgage Association (FNMA). An investment cannot be made directly in an index. Fixed income securities are subject to credit and interest rate risks. Bond values will generally decrease when interest rates rise and will generally increase when interest rates fall. Mortgage-backed securities (MBS) are subject to pre-payment risk. Fund shares are not insured or guaranteed by the U.S. government or its agencies. The data shown in these graphs and tables do not reflect the effect of any taxes on fund distributions or redemptions. 11 Sentinel Variable Products Bond Fund (Continued) Average Effective Duration Percent of Duration Fixed Income Holdings Less than 1 yr. % 1 yr. to 2.99 yrs. % 3 yrs. to 3.99 yrs. % Average Effective Duration (for all Fixed Income Holdings) 3.5 years** Top 10 Holdings* Maturity Percent of Description Coupon Date Net Assets FHR 2902 LZ % 09/15/31 % FNR 06-63 VH % 03/25/23 % FHLMC A69049 % 11/01/37 % U.S. Treasury Note % 10/15/09 % FNR 06-88 BV % 11/25/25 % FHLMC E02413 % 11/01/22 % Percent of Duration Fixed Income Holdings 4 yrs. to 5.99 yrs. % 6 yrs. to 7.99 yrs. % 8 yrs. and over % Maturity Percent of Description Coupon Date Net Assets FNR 02-82 PD % 02/25/32 % GNMA 679437X % 11/15/22 % FHR 3181 BV % 06/15/26 % FNR 06-78 BV % 06/25/23 % Total of Net Assets % *"Top 10 Holdings" excludes any short-term investments and money market funds. Portfolio composition and holdings are subject to change. More complete holdings below. **The average effective duration considers the call and put date of a security and the pre-payment risk of mortgage-backed bonds to measure the sensitivity of the Fund's price due to changes in interest rates. Investment in Securities at December 31, 2007 Principal Amount (M$ ) Value (Note 2) U.S. Government Obligations 84.8% U.S. Government Agency Obligations 73.9% Federal Home Loan Mortgage Corporation 34.2% Collateralized Mortgage Obligations: FHR 3395 C 6.75%, 01/15/24 M $ FHR 3181 BV 6.5%, 06/15/26 M FHR 2531 PD 5.5%, 05/15/31 M FHR 2902 LZ 5.5%, 09/15/31 M Mortgage-Backed Securities: 15-Year: FHLMC E02413 6%, 11/01/22 M 30-Year: FHLMC A69049 6%, 11/01/37 M Total Federal Home Loan Mortgage Corporation Principal Amount (M$ ) Value (Note 2) Federal National Mortgage Association 32.1% Collateralized Mortgage Obligations: FNR 06-63 VH 6.5%, 03/25/23 M $ FNR 06-78 BV 6.5%, 06/25/23 M FNR 06-66 NV 6.5%, 02/25/24 M FNR 06-88 BV 6.5%, 11/25/25 M FNR 07-83 PB 6%, 09/25/31 M FNR 02-82 PD 6%, 02/25/32 M FNR 07-98 AC 6%, 11/25/35 M FNR 07-88 AE 6%, 09/25/37 M Mortgage-Backed Securities: 10-Year: FNMA 888927 6%, 12/01/17 M Total Federal National Mortgage Association Principal Amount (M$ ) Value (Note 2) Government National Mortgage Corporation 7.6% Collateralized Mortgage Obligations: GNR 01-53 PB 6.5%, 11/20/31 M $ Mortgage-Backed Securities: 15-Year: GNMA 679437X 6%, 11/15/22 M Total Government National Mortgage Corporation Total U.S. Government Agency Obligations U.S. Treasury Obligations % 5-Year: 4.375%, 01/31/08 M 3.375%, 10/15/09 M 3.625%, 01/15/10 M Total U.S. Government Obligations (Cost $23,041,338) 12 The accompanying notes are an integral part of the financial statements. Sentinel Variable Products Bond Fund (Continued) Principal Amount (M$ ) Value (Note 2) Bonds 13.7% Consumer Cyclical % McDonald's Corp. 4.125%, 06/01/13 M $ Consumer Staple % Anheuser-Busch Cos., Inc. 4.375%, 01/15/13 M Energy 1.9% Kimberly-Clark Corp. 6.125%, 08/01/17 M Financial 4.6% Bank of New York 4.95%, 01/14/11 M Fleet National Bank 5.75%, 01/15/09 M John Deere Capital Corp. 5.4%, 04/07/10 M Media 1.9% Time Warner Cos., Inc. 6.875%, 06/15/18 M Total Bonds (Cost $3,761,210) Total Investments 98.5% (Cost $26,802,548) Other Assets in Excess of Liabilities 1.5% Net Assets 100.0% $ Cost for federal income tax purposes is $26,802,548. At December 31, 2007 unrealized appreciation for federal income tax purposes aggregated $408,838 of which $445,750 related to appreciated securities and $36,912 related to depreciated securities. 13 Sentinel Variable Products Common Stock Fund (Unaudited) The Sentinel Variable Products Common Stock Fund had a total negative return of 2.66% for the fourth quarter of 2007, compared to a negative 3.33% return for the S&P 500 Index 1 and a negative 3.34% for the average fund in the Morningstar US Insurance Fund Large Blend category 2 . For the full year 2007 period, the SVP Common Stock Funds return of 10.21% compares favorably to a 5.49% return for the S&P 500 Index. The Morningstar US Insurance Fund Large Blend Category was up 5.38% for the same period. The housing market downturn and associated credit market turmoil sparked fears of a long-anticipated consumer-driven economic slowdown, which led to weak fourth quarter equity market performance. Energy prices surged in the second half of the year, and a sharp slowdown in consumer holiday spending materialized. In the fourth quarter, the Funds underweighting of the poorly performing Financial and Consumer Discretionary sectors versus the S&P 500 Index and strong stock selection in the Financial and Industrial Sectors helped to moderate overall declines. During 2007, the Funds positive relative returns were driven by strong performance in the Industrial and Materials sectors. Despite an underweight position vs. the S&P 500 in the Financial sector, we maintained active bets in compelling individual opportunities outside of the banking and mortgage sub-sectors, and stock selection was a positive contributor to relative returns in this sector during 2007. We maintained our underweight position in the Consumer Discretionary sector, given residential real estate headwinds and food and energy cost inflation concerns. We therefore increased our exposure to less cyclical growth via the Healthcare and Consumer Staples sectors. Despite a small retrenchment in the outperformance of Large Cap stocks vs. Small and Mid Cap stocks in the latter part of 2007, returns for our Fund were enhanced by our Large Cap, high-quality focus. Even as the valuation gap between Large Caps and Mid and Small Caps has narrowed, we believe Large Capitalization multinational stocks will continue to offer an attractive combination of reasonable valuations, geographic diversification and emerging economies exposure. Our performance relative to peer funds and market indices remained strong during the year. The Sentinel Variable Products Common Stock Fund has historically delivered solid total returns with moderate levels of risk throughout varied financial market conditions. We will patiently adhere to our long-held focus on reasonably valued high quality companies. 1 The S&P 500 Index is an unmanaged index considered representative of the U.S. stock market. An investment cannot be made directly in an index. 2 An average of funds within the particular category as determined by Morningstar based on investment styles as measured by their underlying portfolio holdings. 14 Sentinel Variable Products Common Stock Fund (Continued) Performance Notes (Unaudited) Graph ending values are based upon an initial investment of $10,000; graph and total return data assume reinvestment of all distributions using net asset values. Fund performance data includes all operating expenses but does not reflect any insurance charges imposed by your insurance companys separate account. If performance information included the effect of such charges, total returns would have been lower. Data shown represents past performance; past performance does not guarantee future results; current performance may be higher or lower than that shown. Investment return and principal value will vary so that you may have a gain or loss when you sell shares. Consider a funds objectives, risks, charges and expenses carefully before investing. The Prospectus contains this and other information. Please read the Prospectus carefully before you invest. AverageAnnualTotalReturn As of December 31, 2007 Since Inception 1 yr 3 yr 5 yr 10 yr (11/30/00 ) 10.21 % 11.27 % 14.70 %  6.71 % The total annual operating expense ratio as of December 31, 2007 for Sentinel Variable Products Common Stock Fund is 0.66% . Expense ratio data is sourced from the annual report dated 12/31/07. The S&P 500 Index is an unmanaged index considered representative of the U.S. stock market. An investment cannot be made directly in an index. The Russell 1000 Index measures the performance of the 1,000 largest companies in the Russell 3000 Index, which represents approximately 90% of the total market capitalization of the Russell 3000 Index. An investment cannot be made directly in an index. The data shown in these graphs and tables do not reflect the effect of any taxes on fund distributions or redemptions. 15 Sentinel Variable Products Common Stock Fund (Continued) Top Sectors Sector Percent of Net Assets Information Technology % Health Care % Industrials % Financials % Energy % Top 10 Holdings* Description Percent of Net Assets ExxonMobil Corp. % General Electric Co. % Schlumberger Ltd. % United Technologies Corp. % Chevron Corp. % Freeport-McMoRan Copper & Gold, Inc. % Sector Percent of Net Assets Consumer Staples % Materials % Consumer Discretionary % Telecommunication Services % Utilities % Description Percent of Net Assets Johnson & Johnson % Bank of New York Mellon Corp. % Procter & Gamble Co. % Weatherford Int'l., Ltd. % Total of Net Assets % *"Top 10 Holdings" excludes any short-term investments and money market funds. Portfolio composition and holdings are subject to change. More complete holdings follow. Shares Value (Note 2) Common Stocks 93.7% Consumer Discretionary % Comcast Corp. * $ McDonald's Corp. McGraw-Hill Cos., Inc. Time Warner, Inc. TJX Cos., Inc. Walt Disney Co. Consumer Staples 10.5% Altria Group, Inc. CVS Caremark Corp. Diageo PLC ADR HJ Heinz Co. Kellogg Co. Kimberly-Clark Corp. Kraft Foods, Inc. McCormick & Co., Inc. PepsiCo, Inc. Procter & Gamble Co. Energy 12.6% Chevron Corp. EOG Resources, Inc. ExxonMobil Corp. Shares Value (Note 2) Noble Energy, Inc. $ Pride Int'l., Inc. * Schlumberger Ltd. Transocean, Inc. Weatherford Int'l., Ltd. * Financials 13.3% ACE Ltd. American Express Co. American Int'l. Group, Inc. Ameriprise Financial, Inc. Bank of America Corp. Bank of New York Mellon Corp. Citigroup, Inc. Goldman Sachs Group, Inc. Hartford Financial Services JPMorgan Chase & Co. Merrill Lynch & Co., Inc. Moody's Corp. Morgan Stanley Travelers Cos., Inc. US Bancorp Shares Value (Note 2) Wachovia Corp. $ Wells Fargo & Co. Health Care 14.8% Amgen, Inc. * Baxter Int'l., Inc. Bristol-Myers Squibb Co. Cigna Corp. Covidien Ltd. Eli Lilly & Co. Gilead Sciences, Inc. * Hospira, Inc. * Johnson & Johnson Medco Health Solutions, Inc. * Medtronic, Inc. Merck & Co., Inc. Pfizer, Inc. Quest Diagnostics, Inc. Schering-Plough Corp. St. Jude Medical, Inc. * Teva Pharmaceutical Industries Ltd. ADR Zimmer Holdings, Inc. * 16 The accompanying notes are an integral part of the financial statements. Investment in Securities at December 31, 2007 Sentinel Variable Products Common Stock Fund (Continued) Shares Value (Note 2) Industrials 14.7% Boeing Co. $ Canadian National Railway Co. Deere & Co. General Dynamics Corp. General Electric Co. Honeywell Int'l., Inc. Northrop Grumman Corp. Rockwell Automation, Inc. Tyco Int'l. Ltd Union Pacific Corp. United Technologies Corp. Waste Management, Inc. Information Technology % Accenture Ltd. Activision, Inc. * Adobe Systems, Inc. * Broadcom Corp. * Cisco Systems, Inc. * EMC Corp. * Fiserv, Inc. * Intel Corp. Int'l Business Machines Corp. Microchip Technology, Inc. Microsoft Corp. Motorola, Inc. Network Appliance, Inc. * Nokia Oyj ADR Oracle Corp. * Qualcomm, Inc. SAP AG ADR Seagate Technology Texas Instruments, Inc. Tyco Electronics Ltd. Materials 5.2% EI Du Pont de Nemours & Co. Freeport-McMoRan Copper & Gold, Inc. Pactiv Corp. * Praxair, Inc. Shares Value (Note 2) Telecommunication Services 2.3% America Movil SA de CV ADR $ AT&T, Inc. Embarq Corp. Verizon Communications, Inc. Vodafone Group PLC ADR * Utilities 0.8% Entergy Corp. Total Common Stocks (Cost $75,117,207) Principal Amount (M$ ) Corporate Short-Term Notes 1.7% UBS Finance 4.23%, 01/04/08 (Cost $1,799,366) M U.S. Government Obligations 4.7% Federal Home Loan Bank % Agency Discount Notes: 3.5%, 01/08/08 (Cost $4,996,597) M Total Investments 100.1% (Cost $81,913,170) Excess of Liabilities Over Other Assets (0.1)% ) Net Assets 100.0% $ * Non-income producing  Cost for federal income tax purposes is $81,961,690. At Decembe r 31, 2007 unrealized appreciation for federal income tax purposes aggregated $24,780,992 of which $27,368,384 related to appreciated securities and $2,587,392 related to depreciated securities. ADR - American Depository Receipt 17 Sentinel Variable Products Mid Cap Growth Fund (Unaudited) For the third quarter in a row, large cap stocks outperformed small cap stocks. During the fourth quarter, the S&P 500 Index 1 fell 3.3% compared to declines of 3.6% for the Russell Midcap Index 2 and 4.6% for the Russell 2000 Index 3 . Growth continued to outperform value as well. The Russell Midcap Growth Index 4 fell 1.7% during the fourth quarter while the Russell Mid Cap Value Index 5 declined 6.0% . In 2007, growth substantially outperformed value in mid caps as the Russell Mid Cap Growth Index gained 11.4% while the Russell Mid Cap Value benchmark fell 1.4% . The Sentinel Variable Products Mid Cap Growth Fund produced a gain of 1.7% during the fourth quarter of 2007. This return exceeded the 1.7% decline for the Russell Mid Cap Growth Index and the 1.5% decline for the average fund in the Morningstar US Insurance Fund Mid-Cap Growth Category 6 . For the full year 2007, the SVP Mid Cap Growth Funds return of 22% exceeded the 11.4% return of the Russell Mid Cap Growth Index and the 15.9% return of the average fund in the Morningstar US Insurance Fund Mid-Cap Growth Category. During the fourth quarter, the strongest-performing sectors of the mid-cap growth market, as measured by the Russell Midcap Growth Index, were Energy, Materials, and Financials. The weakest sectors were Autos, Consumer Discretionary, Utilities and Technology. Overall, the Funds sector weightings had a modestly positive impact on performance. The positive impact of its underweighted positions in Consumer Discretionary and Telecom stocks, were offset by its underweighting in the Utility sector. All of these weightings are in comparison to the Russell Mid Cap Growth Index. Stock selection was positive in Industrials, Technology, Financials and Materials during the quarter, when compared to the Russell Mid Cap Growth Index. In the Industrial sector, the portfolio benefited from owning a solar company, JA Solar and an E&C company, Jacobs Engineering. The Technology segment benefited from holdings in semiconductor company MEMC and software companies Activision, Business Objects and Ansys. The Financial Services segment benefited from holdings in publicly traded exchanges Intercontinental Exchange and CME Group and asset manager, Invesco. Finally, the Materials segment benefited from holdings in Agrium, Steel Dynamics and Carpenter Technology. Stock selection was negative relative to the Russell Mid Cap Growth Index in the Telecommunications sector as the fund was negatively impacted by its holdings in HII Holdings and in Consumer Discretionary as former winners, TempurPedic, Coach and Dicks Sporting Goods gave back some gains. Additionally, sector weights may vary from the Russell Mid Cap Growth Index. At the end of December, the portfolio was underweighted in Consumer and Financial stocks and overweighted in the Energy, Industrials and Materials sectors when compared to the Russell Mid Cap Growth Index. 1 The S&P 500 Index is an unmanaged index considered representative of the U.S. stock market. An investment cannot be made directly in an index 2 The Russell Midcap Index measures the performance of the 800 smallest companies in the Russell 1000 Index, which represent approximately 31% of the total market capitalization of the Russell 1000 Index. An investment cannot be made directly in an index. 3 The Russell 2000 Index measures the performance of the 2,000 smallest companies in the Russell 3000 Index, which represents approximately 10% of the total market capitalization of the Russell 3000 Index. An investment cannot be made directly in an index. 4 The Russell Midcap Growth Index measures the performance of those stocks of the Russell Midcap Index with higher price-to-book ratios and higher relative forecasted growth rates. An investment cannot be made directly in an index. 5 The Russell Midcap Value Index measures the performance of those Russell Midcap companies with lower price-to-book ratios and lower forecasted growth rates. An investment cannot be made directly in an index. 6 An average of funds within the particular category as determined by Morningstar based on investment styles as measured by their underlying portfolio holdings. 18 Sentinel Variable Products Mid Cap Growth Fund (Continued) PerformanceNotes (Unaudited) Graph ending values are based upon an initial investment of $10,000; graph and total return data assume reinvestment of all distributions using net asset values. Fund performance data includes all operating expenses but does not reflect any insurance charges imposed by your insurance companys separate account. If performance information included the effect of such charges, total returns would have been lower. Data shown represents past performance; past performance does not guarantee future results; current performance may be higher or lower than that shown. Investment return and principal value will vary so that you may have a gain or loss when you sell shares.
